NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a1026n.06

                                           No. 11-4287
                                                                                         FILED
                          UNITED STATES COURT OF APPEALS
                                                                                     Sep 21, 2012
                               FOR THE SIXTH CIRCUIT                           DEBORAH S. HUNT, Clerk

UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff-Appellee,                           )
                                                     )       ON APPEAL FROM THE
v.                                                   )       UNITED STATES DISTRICT
                                                     )       COURT FOR THE NORTHERN
JAMES J. SCAMPITILLA,                                )       DISTRICT OF OHIO
                                                     )
       Defendant-Appellant.                          )
                                                     )


       BEFORE: GILMAN, GIBBONS, and ROGERS, Circuit Judges.


       PER CURIAM. James J. Scampitilla appeals the district court’s judgment of conviction and

sentence.

       Scampitilla was indicted on one count of bank robbery, in violation of 18 U.S.C. § 2113(a).

During a status conference, the district court was informed that a surveillance video of the robbery

appeared to show Scampitilla committing the offense and that Scampitilla had made a statement

admitting his guilt. When the district court asked Scampitilla’s counsel about his defense, counsel

stated that he was certain that a plea agreement would be reached with the prosecutor. The district

court continued the status conference pending the anticipated plea agreement, stating that “it sounds

to me like this can get resolved by a guilty plea.” Scampitilla subsequently pleaded guilty pursuant

to a plea agreement, and the district court sentenced him to 151 months in prison.
No. 11-4287
United States v. Scampitilla

        On appeal, Scampitilla argues that, during the status conference, the district court improperly

participated in his plea negotiations by implying that the weight of the evidence should cause him

to plead guilty. Under the Federal Rules of Criminal Procedure, a district court is prohibited from

participating in plea negotiations. Fed. R. Crim. P. 11(c)(1). Because Scampitilla did not present

this issue in the district court, we review it for plain error only. See United States v. Markin, 263
F.3d 491, 496 (6th Cir. 2001). To establish plain error, Scampitilla must show that an obvious or

clear error affected both his substantial rights and the fairness, integrity, or public reputation of his

judicial proceedings. See United States v. Inman, 666 F.3d 1001, 1003-04 (6th Cir. 2012).

        The district court did not commit error, plain or otherwise, during the status conference

because its comments were focused on matters of scheduling rather than the substance of plea

negotiations. The court did not imply that Scampitilla should plead guilty, it did not suggest or

comment on the terms of a possible plea agreement, and it did not discuss potential sentences that

may be imposed.

        Accordingly, we affirm the district court’s judgment.




                                                  -2-